Citation Nr: 1519497	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied an increased rating for diabetes mellitus.

In February 2013, the Board remanded the claim for additional development, to specifically include obtaining additional private and VA medical records and providing a VA examination to determine the current severity of his diabetes and any additional related conditions.  Although that examination was performed in February 2013, as will be discussed below, the Board finds that still further development is warranted.

The Virtual VA paperless claims processing system contains additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, in the prior Board remand, the RO was instructed to request the Veteran's authorization obtain "treatment records that pertain to diabetes mellitus from the Veteran's private physician, for treatment from October 2008 to the present date; as well as any Workers' Compensation records the Veteran identifies as relevant."  See February 2013 Board Remand.  Additionally, the RO was to arrange for a VA examination to determine the current severity of his service-connected diabetes mellitus and to assess attendant medical conditions.  Id.

As concerning the requested medical records, in a February 2013 communication, the Veteran provided completed VA Forms 21-4142, Authorization and Consent to Release Information, for private treatment records and his state workers' compensation records.  See February 2013 VA Forms 21-4142 for Dr. Lone, Dr. Cicoria, Chicago Memorial Hospital, and the New York State Workers' Compensation Board.  However, there is no indication that any further development actions were taken by the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  Because such records were identified by the Veteran as pertinent to his claim, because the RO failed to make any attempt to obtain the identified records, and because any such records are potentially pertinent to the Veteran's claim, a remand is required to again attempt to obtain them.  

The Board additionally notes that, as a VA Form 21-4142 expires 180 days after it is signed, the authorization forms currently of record are no longer valid.  Accordingly, the Veteran should be notified that he must complete and sign new VA Forms 21-4142 to allow VA to request these records on his behalf.  

As concerning the provision of a VA examination report addressing both the current severity of his service-connected diabetes mellitus and assessing attendant medical conditions, the February 2013 Board remand specifically instructed the VA examiner to "provide information concerning any diabetic skin condition and diabetic nephropathy, to include all manifestations thereof," and to consider "the July 2010 VA examination report which found evidence of diabetic nephropathy and diabetic skin symptoms in the form of scattered bilateral intermittent pimples on the arms that never completely heal."  The Board stressed that "[t]hese specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information."  See February 2013 Board Remand (emphasis in original).  Despite this instruction, there is no indication in the reports of the February 2013 VA examinations completed pursuant to the Board's remand that any skin examination was performed, and there is no finding as to the presence (or absence) of the diabetic nephropathy.  See February 2013 Diabetes Mellitus Disability Benefits Questionnaire (DBQ); February 2013 Diabetic Sensory-Motor Peripheral Neuropathy DBQ; February 2013 Male Reproductive System DBQ.  Moreover, the examiner failed to consider or address the July 2010 VA examination diagnosing diabetic skin pathology and diabetic nephropathy.  See id.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913 (noting that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913).  

Accordingly, because the VA examiner, in evaluating the current severity of the Veteran's disability, failed to adequately address the skin and kidney conditions previously attributed to the Veteran's service-connected diabetes mellitus as directed by the Board's February 2013 remand, reexamination is warranted.  See Stegall, 11 Vet. App. at 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Finally, as the claim is being remanded, any recent records of VA treatment should also be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his diabetes mellitus with erectile dysfunction and/or any diabetic skin condition.  He should be advised that the February 2013 Authorized release forms (VA Form 21-4142) for Dr. Lone, Dr. Cicoria, Chicago Memorial Hospital, and the New York State Workers' Compensation Board are no longer valid, and that he must complete and sign new authorization forms should he want VA to attempt to obtain those records, and/or any other relevant evidence, on his behalf.  A copy of this notification must be associated with the claims folder.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file. At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the VBMS virtual claims file.

2.  Obtain any recent outstanding VA treatment records dated since March 2013 and associate them with the electronic claims file.

3.  Upon receipt of all additional records, schedule an appropriate VA examination to determine the severity of the Veteran's service-connected diabetes mellitus.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report must contain a notation that the examiner reviewed the claims file.  


All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner is specifically asked to address the July 2010 VA examination report which found evidence of diabetic nephropathy and diabetic skin symptoms in the form of scattered bilateral intermittent pimples on the arms that never completely heal.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




